Title: From John Adams to Benjamin Stoddert, 21 May 1799
From: Adams, John
To: Stoddert, Benjamin



Sir
Quincy May 21st 1799

I last night received yours of the 15th & have read your letter to Capt. Nicholson, inclosed in it which as I acquiesce in it I have sealed and shall send to him to day.—All things considered I think Talbot must be the Captain to succeed in the command of the constitution.
Mr Crawleys letter mentioned in that of Gen. Smiths was not inclosed to me. The commerce with Guadeloupe will be opened by proclamation when privateering shall  be surpressed there, as well as Guadeloupe with St Domingo; but there has been no proposition from Desfourneaux, that I know of, to put an end to privateering
I have the honor to be Sir your most obedient
